Citation Nr: 1601293	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  11-15 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christine A. Coronado, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 2007 to April 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In May 2013, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file on Virtual VA.

In January 2014, the Board remanded this matter to the RO.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 
11 Vet. App. 268 (1998).


FINDING OF FACT

In a written and signed statement received in December 2015, prior to the promulgation of a Board decision, the Veteran, through the representative, indicated that he no longer wished to pursue the appeal for entitlement to a TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, through the representative, regarding the issue of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Issue

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a written and signed statement from the Veteran's representative, received in December 2015, the Veteran withdrew the perfected appeal of entitlement to a TDIU.  As the Veteran, through the representative, has withdrawn the appeal on this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed without prejudice.  38 U.S.C.A. § 7104 (West 2014).


ORDER

The appeal of entitlement to a TDIU, having been withdrawn, is dismissed.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


